Exhibit 10.2

INDEMNITY AGREEMENT

This Indemnity Agreement, dated as of                     , 2016 is made by and
between KalVista Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and                     , a director, officer or key employee of the Company or
one of the Company’s subsidiaries or other service provider who satisfies the
definition of Indemnifiable Person set forth below (“Indemnitee”).

RECITALS

A.     The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;

B.     The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;

C.     Section 145 of the Delaware General Corporation Law (“Section 145”),
empowers the Company to indemnify by agreement its officers, directors,
employees and agents, and persons who serve, at the request of the Company, as
directors, officers, employees or agents of other corporations, partnerships,
joint ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and

D.     The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.     Definitions.

(a)    Affiliate. For purposes of this Agreement, “Affiliate” of the Company
means any corporation, partnership, limited liability company, joint venture,
trust or other enterprise in respect of which Indemnitee is or was or will be
serving as a director, officer, trustee,



--------------------------------------------------------------------------------

manager, member, partner, employee, agent, attorney, consultant, member of the
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise), fiduciary, or in any other similar
capacity at the request, election or direction of the Company, and including,
but not limited to, any employee benefit plan of the Company or a Subsidiary or
Affiliate of the Company.

(b)    Change in Control. For purposes of this Agreement, “Change in Control”
means (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a Subsidiary or a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or Subsidiary, is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding capital stock or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the outstanding capital stock of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into capital stock of the surviving entity) at least 80% of the
total voting power represented by the capital stock of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

(c)    Expenses. For purposes of this Agreement, “Expenses” means all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs),
paid or incurred by Indemnitee in connection with either the investigation,
defense or appeal of, or being a witness in, a Proceeding, or establishing or
enforcing a right to indemnification under this Agreement, Section 145 or
otherwise; provided, however, that Expenses shall not include any judgments,
fines, ERISA excise taxes or penalties or amounts paid in settlement of a
Proceeding.

(d)    Indemnifiable Event. For purposes of this Agreement, “Indemnifiable
Event” means any event or occurrence related to Indemnitee’s service for the
Company or any Subsidiary or Affiliate as an Indemnifiable Person (as defined
below), or by reason of anything done or not done, or any act or omission, by
Indemnitee in any such capacity.

(e)    Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, trustee, manager,
member, partner, employee, attorney, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.

 

2



--------------------------------------------------------------------------------

(f)    Independent Counsel. For purposes of this Agreement, “Independent
Counsel” means legal counsel that has not performed services for the Company or
Indemnitee in the five years preceding the time in question and that would not,
under applicable standards of professional conduct, have a conflict of interest
in representing either the Company or Indemnitee.

(g)    Independent Director. For purposes of this Agreement, “Independent
Director” means a member of the Board who is not a party to the Proceeding for
which a claim is made under this Agreement.

(h)    Other Liabilities. For purposes of this Agreement, “Other Liabilities”
means any and all liabilities of any type whatsoever (including, but not limited
to, judgments, fines, penalties, ERISA (or other benefit plan related) excise
taxes or penalties, and amounts paid in settlement and all interest, taxes,
assessments and other charges paid or payable in connection with or in respect
of any such judgments, fines, ERISA (or other benefit plan related) excise taxes
or penalties, or amounts paid in settlement).

(i)    Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative, legislative or any other type
whatsoever, preliminary, informal or formal, including any arbitration or other
alternative dispute resolution and including any appeal of any of the foregoing.

(j)    Subsidiary. For purposes of this Agreement, “Subsidiary” means any entity
of which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company.

2.    Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an Indemnifiable Person in the capacity or capacities in which
Indemnitee currently serves the Company as an Indemnifiable Person, and any
additional capacity in which Indemnitee may agree to serve, until such time as
Indemnitee’s service in a particular capacity shall end according to the terms
of an agreement, the Company’s Certificate of Incorporation or Bylaws, governing
law, or otherwise. Nothing contained in this Agreement is intended to create any
right to continued employment or other form of service for the Company or a
Subsidiary or Affiliate of the Company by Indemnitee.

3.    Mandatory Indemnification.

(a)    Agreement to Indemnify. In the event Indemnitee is a person who was or is
a party to or witness in or is threatened to be made a party to or witness in
any Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent not prohibited by the Delaware General Corporation Law
(“DGCL”), as the same may be amended from time to time (but only to the extent
that such amendment permits the Company to provide broader indemnification
rights than the DGCL permitted prior to the adoption of such amendment).

 

3



--------------------------------------------------------------------------------

(b)    Exception for Amounts Covered by Insurance and Other
Sources. Notwithstanding the foregoing, the Company shall not be obligated to
indemnify Indemnitee for Expenses or Other Liabilities of any type whatsoever
(including, but not limited to judgments, fines, penalties, ERISA excise taxes
or penalties and amounts paid in settlement) to the extent such have been paid
directly to Indemnitee (or paid directly to a third party on Indemnitee’s
behalf) by any directors and officers, or other type, of insurance maintained by
the Company.

(c)    Company Obligations Primary. The Company hereby acknowledges that
Indemnitee may have rights to indemnification for Expenses and Other Liabilities
provided by [name of VC fund or other sponsoring organization (“Other
Indemnitor”)]. The Company agrees with Indemnitee that the Company is the
indemnitor of first resort of Indemnitee with respect to matters for which
indemnification is provided under this Agreement and that the Company will be
obligated to make all payments due to or for the benefit of Indemnitee under
this Agreement without regard to any rights that Indemnitee may have against the
Other Indemnitor. The Company hereby waives any equitable rights to contribution
or indemnification from the Other Indemnitor in respect of any amounts paid to
Indemnitee hereunder. The Company further agrees that no reimbursement of Other
Liabilities or payment of Expenses by the Other Indemnitor to or for the benefit
of Indemnitee shall affect the obligations of the Company hereunder, and that
the Company shall be obligated to repay the Other Indemnitor for all amounts so
paid or reimbursed to the extent that the Company has an obligation to indemnify
Indemnitee for such Expenses or Other Liabilities hereunder.

4.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof for which indemnification is prohibited by the provisions of
the DGCL. In any review or Proceeding to determine the extent of
indemnification, the Company shall bear the burden to establish, by clear and
convincing evidence, the lack of a successful resolution of a particular claim,
issue or matter and which amounts sought in indemnity are allocable to claims,
issues or matters which were not successfully resolved.

5.    Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use reasonable efforts to maintain in full force and
effect for the benefit of Indemnitee as an insured (i) liability insurance
issued by one or more reputable insurers and having the policy amount and
deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that provided to the
Chairman of the Board or the Chief Executive Officer of the Company and (ii) any
replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that being provided to the Chairman of the Board or the Chief Executive
Officer of the Company. The purchase, establishment and maintenance of any such
insurance or other arrangements shall not in any way limit or affect the rights
and obligations of the Company or of Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights and
obligations of the

 

4



--------------------------------------------------------------------------------

Company or the other party or parties thereto under any such insurance or other
arrangement. In the event of a Change in Control subsequent to the date of this
Agreement, or the Company’s becoming insolvent, including being placed into
receivership or entering the federal bankruptcy process, the Company shall
maintain in force any directors’ and officers’ liability insurance policies then
maintained by the Company in providing insurance in respect of Indemnitee, for a
period of six years thereafter.

6.    Mandatory Advancement of Expenses. If requested by Indemnitee, the Company
shall advance prior to the final disposition of the Proceeding all Expenses
reasonably incurred by Indemnitee in connection with (including in preparation
for) a Proceeding related to an Indemnifiable Event. Indemnitee hereby
undertakes to repay such amounts advanced if, and only if and to the extent
that, it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement, the DGCL, and
no additional form of undertaking with respect to such obligation to repay shall
be required. The advances to be made hereunder shall be paid by the Company to
Indemnitee or directly to a third party designated by Indemnitee within thirty
(30) days following delivery of a written request therefor by Indemnitee to the
Company. Indemnitee’s undertaking to repay any Expenses advanced to Indemnitee
hereunder shall be unsecured and shall not be subject to the accrual or payment
of any interest thereon. In the event that Indemnitee’s request for the
advancement of expenses shall be accompanied by an affidavit of counsel to
Indemnitee to the effect that such counsel has reviewed such Expenses and that
such Expenses are reasonable in such counsel’s view, then such expenses shall be
deemed reasonable in the absence of clear and convincing evidence to the
contrary.

7.    Notice and Other Indemnification Procedures.

(a)    Notification. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company of the commencement or threat of commencement thereof. However, a
failure so to notify the Company promptly following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.

(b)    Insurance and Other Matters. If, at the time of the receipt of a notice
of the commencement of a Proceeding pursuant to Section 7(a) above, the Company
has director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such insurance policies.

(c)    Assumption of Defense. In the event the Company shall be obligated to
advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Such defense by the Company may include the
representation of two or more

 

5



--------------------------------------------------------------------------------

parties by one attorney or law firm as permitted under the ethical rules and
legal requirements related to joint representations. Following delivery of
written notice to Indemnitee of the Company’s election to assume the defense of
such Proceeding, the approval by Indemnitee (which approval shall not be
unreasonably withheld) of counsel designated by the Company and the retention of
such counsel by the Company, the Company will not be liable to Indemnitee under
this Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding. If (A) the employment of counsel
by Indemnitee has been previously authorized by the Company, (B) Indemnitee
shall have notified the Board in writing that Indemnitee has reasonably
concluded that there is likely to be a conflict of interest between the Company
and Indemnitee in the conduct of any such defense or (C) the Company fails to
employ counsel to assume the defense of such Proceeding, the fees and expenses
of Indemnitee’s counsel shall be subject to indemnification and/or advancement
pursuant to the terms of this Agreement. Nothing herein shall prevent Indemnitee
from employing counsel for any such Proceeding at Indemnitee’s expense.

(d)    Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent; provided, however, that if a
Change in Control has occurred subsequent to the date of this Agreement, the
Company shall be liable for indemnification of Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement. Neither the
Company nor any Subsidiary or Affiliate shall enter into a settlement of any
Proceeding that might result in the imposition of any Expense, Other Liability,
penalty, limitation or detriment on Indemnitee, whether indemnifiable under this
Agreement or otherwise, without Indemnitee’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold consent from any settlement
of any Proceeding. The Company shall promptly notify Indemnitee upon the
Company’s receipt of an offer to settle, or if the Company makes an offer to
settle, any Proceeding, and provide Indemnitee with a reasonable amount of time
to consider such settlement, in the case of any such settlement for which the
consent of Indemnitee would be required hereunder. The Company shall not, on its
own behalf, settle any part of any Proceeding to which Indemnitee is a party
with respect to other parties (including the Company) without the written
consent of Indemnitee if any portion of the settlement is to be funded from
insurance proceeds unless approved by a majority of the Independent Directors,
provided that this sentence shall cease to be of any force and effect if it has
been determined in accordance with this Agreement that Indemnitee is not
entitled to indemnification hereunder with respect to such Proceeding or if the
Company’s obligations hereunder to Indemnitee with respect to such Proceeding
have been fully discharged.    

8.    Determination of Right to Indemnification.

(a)    Success on the Merits or Otherwise. To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding referred
to in Section 3(a) above or in the defense of any claim, issue or matter
described therein, the Company shall indemnify Indemnitee against Expenses
actually and reasonably incurred in connection therewith.

 

6



--------------------------------------------------------------------------------

(b)    Indemnification in Other Situations. In the event that Section 8(a) is
inapplicable, the Company shall also indemnify Indemnitee if Indemnitee has not
failed to meet the applicable standard of conduct for indemnification.

(c)    Forum. Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:

a.    Those members of the Board who are Independent Directors even though less
than a quorum;

b.    A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

c.    Independent Counsel selected by Indemnitee and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of Independent Counsel as the
forum.

The selected forum shall be referred to herein as the “Reviewing
Party”. Notwithstanding the foregoing, following any Change in Control
subsequent to the date of this Agreement, the Reviewing Party shall be
Independent Counsel selected in the manner provided in c. above.

(d)    As soon as practicable, and in no event later than thirty (30) days after
receipt by the Company of written notice of Indemnitee’s choice of forum
pursuant to Section 8(c) above, the Company and Indemnitee shall each submit to
the Reviewing Party such information as they believe is appropriate for the
Reviewing Party to consider. The Reviewing Party shall arrive at its decision
within a reasonable period of time following the receipt of all such information
from the Company and Indemnitee, but in no event later than thirty (30) days
following the receipt of all such information, provided that the time by which
the Reviewing Party must reach a decision may be extended by mutual agreement of
the Company and Indemnitee. All Expenses associated with the process set forth
in this Section 8(d), including but not limited to the Expenses of the Reviewing
Party, shall be paid by the Company.

(e)    Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that Indemnitee is not entitled to indemnification with respect
to a specific Proceeding, Indemnitee shall have the right to apply to the Court
of Chancery, for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement.

(f)    Expenses. The Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 8 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.

 

7



--------------------------------------------------------------------------------

(g)    Determination of “Good Faith”. For purposes of any determination of
whether Indemnitee acted in “good faith” Indemnitee shall be deemed to have
acted in good faith if in taking or failing to take the action in question
Indemnitee relied on the records or books of account of the Company or a
Subsidiary or Affiliate, including financial statements, or on information,
opinions, reports or statements provided to Indemnitee by the officers or other
employees of the Company or a Subsidiary or Affiliate in the course of their
duties, or on the advice of legal counsel for the Company or a Subsidiary or
Affiliate, or on information or records given or reports made to the Company or
a Subsidiary or Affiliate by an independent certified public accountant or by an
appraiser or other expert selected by the Company or a Subsidiary or Affiliate,
or by any other person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company or a Subsidiary or Affiliate. In
connection with any determination as to whether Indemnitee is entitled to be
indemnified hereunder, or to advancement of expenses, the Reviewing Party or
court shall presume that Indemnitee has satisfied the applicable standard of
conduct and is entitled to indemnification or advancement of Expenses, as the
case may be, and the burden of proof shall be on the Company to establish, by
clear and convincing evidence, that Indemnitee is not so entitled. The
provisions of this Section 8(g) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement. In addition, the
knowledge and/or actions, or failures to act, of any other person serving the
Company or a Subsidiary or Affiliate as an Indemnifiable Person shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
hereunder.

9.    Exceptions. Any other provision herein to the contrary notwithstanding,

(a)    Claims Initiated by Indemnitee. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (1) with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement, any other statute or law, as permitted under Section 145, or
otherwise, (2) where the Board has consented to the initiation of such
Proceeding, or (3) with respect to Proceedings brought to discharge Indemnitee’s
fiduciary responsibilities, whether under ERISA or otherwise, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate; or

(b)    Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments. The Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee on account of (i) any suit in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from

 

8



--------------------------------------------------------------------------------

the sale of securities of the Company, as required in each case under the
Exchange Act (including any such reimbursements that arise from an accounting
restatement of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act); or

(c)    Unlawful Indemnification. The Company shall not be obligated pursuant to
the terms of this Agreement to indemnify Indemnitee for Other Liabilities if
such indemnification is prohibited by law as determined by a court of competent
jurisdiction in a final adjudication not subject to further appeal.

10.    Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

11.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

12.     Supersession, Modification and Waiver. This Agreement supersedes any
prior indemnification agreement between the Indemnitee and the Company, its
Subsidiaries or its Affiliates. If the Company and Indemnitee have previously
entered into an indemnification agreement providing for the indemnification of
Indemnitee by the Company, parties entry into this Agreement shall be deemed to
amend and restate such prior agreement to read in its entirety as, and be
superseded by, this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
and except as expressly provided herein, no such waiver shall constitute a
continuing waiver.

13.    Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

 

9



--------------------------------------------------------------------------------

14.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (ii) if mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(iii) personal service by a process server, or (iv) delivery to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 14. Delivery of communications to
the Company with respect to this Agreement shall be sent to the attention of the
Company’s General Counsel.

15.    No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or
otherwise. In addition, neither the failure of the Company or a Reviewing Party
to have made a determination as to whether Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the Company or a Reviewing Party that Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of Proceedings by
Indemnitee to secure a judicial determination by exercising Indemnitee’s rights
under Section 8(e) of this Agreement shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.

16.    Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.

17.    Subrogation and Contribution.

(a)     In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

(b)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s)

 

10



--------------------------------------------------------------------------------

giving cause to such Proceeding; and/or (ii) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s).

18.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute Proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

20.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

21.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.

22.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.

[ Signature Page Follows]

 

11



--------------------------------------------------------------------------------

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

 

KALVISTA PHARMACEUTICALS, INC.

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

INDEMNITEE

 

 

 

[Name]

Address:

 

 

 

 

 

 